Exhibit 10.2

FLORIDA BANK GROUP, INC.

RESTRICTED STOCK GRANT AGREEMENT

This RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”) is made and entered
into as of                     , 20        , by and between Florida Bank Group,
Inc., a Florida corporation (the “Company”), and (“Recipient”). Capitalized
terms used but not otherwise defined in this Agreement shall have the respective
meanings given to them in the Florida Bank Group, Inc. 2010 Restricted Stock
Plan (the “Plan”).

Background

Recipient is an employee of the Company or a Subsidiary, and is eligible to
receive an Award under the Plan. Effective as of                     ,
20         (the “Date of Grant”), the Committee granted an Award of Restricted
Stock to Recipient, pursuant to which Recipient shall receive shares of the
Company’s Common Stock subject to the terms, conditions, limitations and
restrictions set forth in the Plan and this Agreement. This Agreement is the
“Award Agreement” contemplated by the Plan with respect to the Award granted
hereunder.

Operative Terms

The parties hereto agree as follows:

1. Number of Shares. The Company hereby grants to Recipient an Award of
                     shares of Common Stock (the “Restricted Stock”) pursuant to
the terms and subject to the terms, conditions, limitations and restrictions set
forth in the Plan and this Agreement

2. Restrictions and Restricted Period.

(a) Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture under Section 3(a), in each case from and
after the Date of Grant until, and to the extent that, such restrictions lapse
and the Restricted Stock vests under Section 2(b) (such period, the “Restricted
Period”). Any prohibited transfer will be invalid and ineffective as to the
Company, and the Company shall not be required (i) to transfer on its books any
shares of Restricted Stock which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (ii) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.

(b) Lapse of Restrictions.

(i) Subject to Section 2(b)(ii), the restrictions set forth above shall lapse
and the Restricted Stock shall vest and become freely transferable [(provided
that such transfer is otherwise in accordance with federal and state securities
laws)] and non-forfeitable in accordance with the following schedule, but if,
and only if, no Termination Event occurs with respect to Recipient at any time
during the period beginning on the Date of Grant and ending on the applicable
vesting date: (i) as to one-third (1/3) of the Restricted Stock, on the first
anniversary of the Date of Grant, (ii) as to an additional one-third (1/3) of
the Restricted Stock (two-thirds total), on the second anniversary of the Date
of Grant, and (iii) as to an additional one-third (1/3) of the Restricted Stock
(100% total), on the third anniversary of the Date of Grant

(ii) All unvested shares of Restricted Stock shall become immediately and fully
vested upon the occurrence of a Change of Control, but if, and only if, no
Termination Event occurs with respect to Recipient at any time during the period
beginning on the Date of Grant and ending on the date the Change in Control
occurs.

(c) Rights of a Shareholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of Recipient, Recipient shall
have all the rights of a shareholder of the Company with respect to the
Restricted Stock, including the right to vote such shares, subject to the
provisions of this Agreement. Notwithstanding the foregoing, the Company shall
retain custody of all dividends and other distributions, whether in the form of
cash or property (“Retained Distributions”), made or paid with respect to the



--------------------------------------------------------------------------------

Restricted Stock (and such Retained Distributions will be subject to the same
restrictions and risk of forfeiture as are applicable to the Restricted Stock)
until such time, if ever, as the Restricted Stock with respect to which such
Retained Distributions shall have been made or paid becomes vested under
Section 2(b). Within fifteen (15) days after vesting, such Retained
Distributions shall be paid to Recipient; provided that such Retained
Distributions shall not bear interest. Without limiting the generality of the
foregoing, stock distributed in connection with a Common Stock split or Common
Stock dividend shall be subject to the same restrictions and risk of forfeiture
as the Restricted Stock with respect to which such Common Stock has been
distributed.

3. Termination of Employment.

(a) Forfeiture of Unvested Restricted Stock. In the event that a Termination
Event with respect to Recipient occurs prior to the end of the Restricted Period
for any reason (including by reason of Recipient’s death or disability), then
the Restricted Stock and Retained Distributions with respect thereto that are
unvested at that time shall be automatically and immediately forfeited to the
Company without payment of any consideration by the Company and without the need
for notice from or any further action by the Company, and neither the Recipient
nor any of Recipient’s successors, heirs, assigns or personal representatives
shall thereafter have any further rights or interests in such shares of
Restricted Stock.

(b) No Right to Continued Employment. Recipient agrees that neither the issuance
of the Restricted Stock to Recipient nor any provision contained in this
Agreement or the Plan shall entitle Recipient to remain in the employment of the
Company or any Subsidiary, affect the right of the Company or any Subsidiary to
terminate Recipient’s employment at any time, with or without cause, or confer
on Recipient any right to employment for a fixed term.

4. Restrictive Covenants. Recipient agrees to comply with and be bound by the
restrictive covenants and other provisions set forth in this Section 4.
Recipient specifically understands and agrees that, but for Recipient’s
agreement to be bound by restrictive covenants and other provisions set forth in
this Section 4, the Company would not have issued the Restricted Stock to
Recipient.

(a) Non-Solicitation Covenant. During the term of Recipient’s employment with
the Company or any Subsidiary and for a period of one (1) year following the
termination of Recipient’s employment with the Company or any Subsidiary for any
reason, except on behalf of the Company or a Subsidiary, the Recipient shall
not, directly or indirectly, for his or her own account or on behalf of, or
with, any other person or entity, do any of the following:

(i) solicit, persuade or attempt to persuade any agent, landlord, supplier,
client, customer, contractor, or other person or entity who has a business
relationship with the Company or a Subsidiary to cease to do business with the
Company or Subsidiary, reduce the amount of business that it does with the
Company or Subsidiary or otherwise adversely alter its business relationship
with the Company or Subsidiary;

(ii) solicit, or assist in the solicitation of, any current or former customer
or client of the Company or a Subsidiary for the purpose of selling, providing
or soliciting to sell or provide any product or service that competes with the
products and services sold by the Company or any Subsidiary; or

(iii) induce, recruit, solicit, persuade, or attempt to persuade, any person who
is an employee or independent contractor of the Company or a Subsidiary to
terminate his or her employment or relationship with the Company or Subsidiary
for the purpose of working for Recipient or any other person or entity, whether
or not a competitor of the Company or a Subsidiary; or hire or offer to hire any
such person.

(b) Confidentiality Covenants. During the term of Recipient’s employment with
the Company or any Subsidiary and at all times following the termination of the
Recipient’s employment with the Company or any Subsidiary for any reason,
Recipient shall not, except on behalf of the Company or a Subsidiary, reveal,
divulge, use or disclose, for any reason or in any manner, any trade secrets of
the Company or a Subsidiary, any other material information (written or
unwritten) concerning proprietary data, or any other confidential information
relating to the business or financial affairs of the Company or a Subsidiary
(collectively, “Confidential



--------------------------------------------------------------------------------

Information”), whether prepared by the Recipient or someone else, including
(i) any and all technical, business and other information of or relating to the
Company, a Subsidiary or their businesses that derives value, actual, potential,
economic or otherwise, from not being generally known to other persons,
including technical or non-technical data, compositions, devices, methods,
techniques, inventions, processes, financial data, financial plans, product
plans, lists of, or information relating to actual or potential clients,
customers or suppliers, acquisition and investment plans and strategies,
business plans or operations of the Company and Subsidiaries, and
(ii) information of customers and other third parties that the Company or its
Subsidiaries is obligated to or does keep or treat as confidential.

(c) Acknowledgment as To Reasonableness of Restrictions; Blue-Pencil. Recipient
acknowledges, stipulates, and agrees that the covenants and restrictions set
forth in this Section 4 are reasonable as to time and line of business and are
reasonably necessary to protect legitimate business interests of the Company and
its Subsidiaries, including trade secrets and other Confidential Information,
substantial relationships with existing or prospective customers and clients,
customer goodwill associated therewith, and its ongoing business. To the extent
the duration or line of business of any of the preceding restrictions would
cause them to be unenforceable in a particular jurisdiction, the restrictions
automatically will be reformed for purposes of enforcement in that jurisdiction
to a duration or line of business that is valid and enforceable in that
jurisdiction. Reformation of a restriction to validate its enforcement in any
particular jurisdiction, however, will not affect the enforcement of the
restriction as stated in any other jurisdiction in which it is enforceable as
stated. Also, the invalidity of a restriction in any particular jurisdiction
will not affect the validity or enforcement of the restriction in another
jurisdiction where it is otherwise valid. The duration of every restriction set
forth in this Section 4 will be extended by any period during which Recipient is
in breach of his or her obligations under this Section 4.

(d) Remedies. Recipient stipulates that a breach by him or her of any of the
restrictive covenants in this Section 4 will diminish the value of the Company
and its Subsidiaries and will cause irreparable and continuing injury to the
Company and its Subsidiaries for which an adequate legal remedy will not exist.
Accordingly, Recipient stipulates that, if he or she breaches any of the
restrictive covenants of this Section 4, the Company will be entitled to the
following remedies: (i) entry by a court having jurisdiction of an order
granting specific performance or injunctive relief, without requirement of a
bond or proof of monetary damage or an inadequate remedy at law; (ii) the
recovery from Recipient of all profit, remuneration, or other consideration that
Recipient gains from breaching the restrictive covenant, and (iii) any damages
suffered by the Company or its Subsidiaries, to the extent ascertainable. The
Company may exercise any of the foregoing remedies concurrently, independently,
or successively.

(e) Forfeiture of Unvested Restricted Stock. In addition to the remedies in
Section 4(d), if Recipient breaches any of the restrictive covenants of this
Section 4, then the Restricted Stock and Retained Distributions with respect
thereto that are unvested at that time shall be automatically and immediately
forfeited to the Company (and if previously issued or paid to Recipient, shall
be returned to the Company), whether or not a Termination Event has occurred,
without payment of any consideration by the Company and without the need for
notice from or any further action by the Company, and neither the Recipient nor
any of Recipient’s successors, heirs, assigns or personal representatives shall
thereafter have any further rights or interests in such shares of Restricted
Stock

(f) Independent Covenants; Other Restrictions. Each covenant or agreement in
this Section 4 is intended to be, and shall be construed as, agreements
independent of each other and of any other provision in this Agreement, and the
existence of any claim or cause of action of Recipient against the Company or
any Subsidiary, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of any such covenant or
agreement. This Section 4 is in addition to, and nothing in this Agreement
modifies, limits or supersedes, any other confidentiality, nondisclosure,
noncompetition or other similar restrictions imposed on Recipient, whether by
law or contract.

5. Certificates; Power of Attorney. Certificates for the Restricted Stock shall
be registered in Recipient’s name and constitute issued and outstanding shares
of Common Stock for all corporate purposes as of the Date of Grant, but such
certificates shall be held by the Company until the Restricted Period ends. On
or before the date of execution of this Agreement, Recipient shall deliver to
the Company one or more stock powers endorsed in blank relating to the
Restricted Stock in the form of “Exhibit A,” which will permit transfer to the
Company of all or any portion of the Restricted Stock and any other securities
constituting Retained Distributions that shall be forfeited or that shall not
become vested in accordance with this Agreement. The certificates for the
Restricted Stock shall bear the following legend, in addition to any other
legend deemed necessary or desirable by the Committee:

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of a
Restricted Stock Grant Agreement entered into between the registered owner and
Florida Bank Group, Inc. A copy of such Agreement is on file in the offices of,
and will be made available for a proper purpose by, the Secretary of Florida
Bank Group, Inc.



--------------------------------------------------------------------------------

When the Restricted Period ends, the Company shall cause a new certificate
representing the shares of Common Stock with respect to which the Restricted
Period has ended to be issued without the foregoing legend (but with any other
legend deemed necessary or desirable by the Committee). Upon the written request
of Recipient, such certificates shall be delivered to Recipient, but not before
Recipient has made any tax payment to the Company or made other arrangements for
tax withholding, as required by Section 6 and the Plan.

Recipient and any other holder of the Restricted Stock hereby irrevocably
constitute and appoint the Company, with full power of substitution in the
premises, as their due and lawful attorney in fact (i) to transfer any
Restricted Stock that is forfeited pursuant to this Agreement on the books of
the Company, and (ii) take such other actions and execute such assignments,
conveyances, transfers and other documents in such holder’s name and on such
holder’s behalf as may be necessary or appropriate to effect such transfer. This
power of attorney is coupled with an interest, and is irrevocable.

6. Tax Withholding; Tax Treatment. When the Restricted Period ends with respect
to any Restricted Stock, or upon Recipient’s filing an effective election with
the Internal Revenue Service (“IRS”) pursuant to Section 83(b) of the Code,
Recipient shall make appropriate arrangements with the Company, in a manner
deemed satisfactory to the Committee, to provide for the withholding or payment
of the amount that the Company considers necessary to satisfy its withholding
and other tax obligations. RECIPIENT ACKNOWLEDGES THAT IT IS HIS OR HER SOLE
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF RECIPIENT REQUEST THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON HIS OR HER BEHALF.

The parties intend for the Restricted Stock and dividends payable thereon to be
exempt from the requirements of Section 409A of the Code, and this Agreement
shall be interpreted, construed and administered consistently with such intent.
The Company shall not be liable to the Recipient or any other person for any
tax, interest, or penalties that the Recipient or any other person may owe as a
result of the grant, holding, vesting, exercise or payment of the Restricted
Stock or dividends payable thereon.

BY EXECUTING THIS AGREEMENT, RECIPIENT REPRESENTS THAT HE OR SHE HAS REVIEWED
WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE OR
SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. RECIPIENT FURTHER
UNDERSTANDS AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE
FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

7. Representations and Warranties. Recipient represents and warrants to the
Company as follows:

(a) Recipient has the legal capacity to enter into and perform under this
Agreement, and this Agreement constitutes a valid and legally binding obligation
of Employee, enforceable against Recipient in accordance with its terms. The
execution, delivery and performance of this Agreement by Recipient does not and
shall not conflict with, violate or cause a breach of any agreement, contract or
instrument to which Recipient is a party or any judgment, order or decree to
which Recipient is subject, including any noncompetition, nonsolicitation or
confidentiality agreement to which Recipient is a party or by which Recipient is
bound.



--------------------------------------------------------------------------------

8. [The Restricted Stock is being acquired by Recipient for Recipient’s own
account, as principal, and not with a view to, or intention of, distribution
thereof in violation of the Securities Act of 1933, as amended (the “Securities
Act”), or any applicable state securities laws, and the Restricted Stock shall
not be disposed of in contravention of the Securities Act or any applicable
state securities laws.

9. Miscellaneous.

(a) Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement of the Company and Recipient concerning the subject
matter hereof, and supersede all earlier negotiations and understandings,
written or oral, between the parties with respect thereto.

(b) Governing Law; Jurisdiction and Venue. This Agreement shall be construed in
accordance with and governed by the laws of the State of Florida, without regard
to conflict of laws principles. Recipient and the Company hereby (i) consent to
the personal jurisdiction of the state and federal courts having jurisdiction in
Hillsborough County, Florida, (ii) stipulate that the exclusive venue for any
legal proceeding arising out of this Agreement is Hillsborough County, Florida,
for a state court proceeding, or the Middle District of Florida, Tampa Division,
for a federal court proceeding, and (iii) waive any defense, whether asserted by
motion or pleading, that Hillsborough County, Florida, or the Middle District of
Florida, is an improper or inconvenient venue.

(c) Successors and Assigns. Subject to the restrictions on transfer set forth in
this Agreement, this Agreement shall be binding on, inure to the benefit of and
be enforceable by the Company, Recipient and their respective personal
representatives, heirs, successors and assigns, including the estate of
Recipient and the executor, liquidator, administrator or trustee of such estate,
and any receiver or trustee in bankruptcy or representative of Recipient’s
creditors. Any person or entity acquiring or claiming an interest in the
Restricted Stock, in any manner whatsoever, shall be subject to and bound by all
terms, conditions and restrictions of this Agreement without regard to whether
such person or entity has executed a counterpart hereof or any other document
contemplated hereby.

(d) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or the application of such provision to
any person or circumstance, shall be held invalid, or would disqualify the Plan
or this Agreement under any law, this Agreement shall be deemed amended to
conform to applicable laws or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of this Agreement, it shall be deleted and the remainder of this Agreement shall
remain in full force and effect.

(e) Counterparts; Facsimile or Electronic Copy. This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument, notwithstanding that all of
the parties are not signatories to the original or the same counterpart. A
party’s receipt of a facsimile signature page or electronic copy of a signature
page to this Agreement shall be treated as the party’s receipt of an original
signature page.

(f) Attorneys’ Fees. If any party brings any judicial action or proceeding to
enforce its rights under this Agreement, the prevailing party shall be entitled,
in addition to any other remedy, to recover from the other party or parties, as
applicable, regardless of whether such action or proceeding is prosecuted to
judgment, all costs and expenses, including without limitation reasonable
attorneys’ fees, incurred therein by the prevailing party.

(g) Amendment and Waiver. Subject to the provisions of the Plan, this Agreement
may be amended or modified at any time by an instrument in writing signed by the
parties hereto. No delay or course of dealing by a party to this Agreement in
exercising any right, power, or remedy under this Agreement will operate as a
waiver of any right, power, or remedy of that party, except to the extent
expressly manifested in writing by that party. The failure at any time of either
party to require performance by the other party of any provision of this
Agreement will in no way affect the party’s right thereafter to enforce the
provision or this Agreement. In addition, the waiver by a party of a breach of
any provision of this Agreement will not constitute a waiver of any succeeding
breach of the provision or a waiver of the provision itself, except to the
extent expressly manifested in writing by that party.



--------------------------------------------------------------------------------

(h) Interpretation. The section captions used herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement. Whenever the singular form is used in this Agreement, and when
required by the context, the same shall include the plural and vice versa, and
the masculine gender shall include the feminine and neuter genders and vice
versa. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation. Unless otherwise indicated, all references to
sections or exhibits in this Agreement are references to sections or exhibits of
this Agreement. Reference to any agreement, schedule, exhibit, document or
instrument (including the Plan) means such agreement, schedule, exhibit,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof.

(i) WAIVER OF TRIAL BY JURY. THE PARTIES HEREBY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE
TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

(j) Notices. Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company or the Committee, to the attention of the General
Counsel of the Company at the principal office of the Company and, if to the
Recipient, to the Recipient’s last known address contained in the personnel
records of the Company.

(k) Plan Controls. This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan are hereby incorporated by
reference into this Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern. By signing this Agreement, the Recipient confirms that he
or she has received a copy of the Plan and has had an opportunity to review the
contents thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

FLORIDA BANK GROUP, INC.

SIGNATURE PAGE TO RESTRICTED STOCK GRANT AGREEMENT

The parties have executed this Agreement as of the date first above written.

 

FLORIDA BANK GROUP, INC.,

a Florida corporation

By:  

 

Name:  

 

Title:  

 

Recipient:  

 

Print name:  

 

Address:  

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,                                         , hereby sell,
assign and transfer unto                                          
   (                ) shares of the Common Stock of Florida Bank Group, Inc.
standing in my name of the books of said corporation represented by Certificate
No.             herewith and do hereby irrevocably constitute and
appoint                                         to transfer the said stock on
the books of the said corporation with full power of substitution in the
premises.

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Grant Agreement between Florida Bank Group, Inc. and the
undersigned dated                     , 20        .

Dated:                     , 20        

 

 

Print name:  

 

INSTRUCTIONS:

Please sign, but do not fill in any other information (including the date). This
instrument will be used by the Company only if your Restricted Stock is
forfeited.